[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                    For the First Circuit


No. 99-1862

                        CARLOS GARCIA,

                    Petitioner, Appellant,

                              v.

                 PAUL MURPHY, SUPERINTENDENT,

                    Respondent, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Reginald C. Lindsay, U.S. District Judge]


                            Before

                    Torruella, Chief Judge,
               Stahl and Lynch, Circuit Judges.



     Carlos Garcia on Motion in Opposition to the Respondent’s
Motion to Dismiss, pro se.
     Thomas F. Reilly, Attorney General, and Annette Benedetto,
Assistant Attorney General, on brief for appellee.




                       August 31, 2000
            Per   Curiam.     Petitioner-appellant         Carlos     Garcia

appeals the denial of his petition for a writ of habeas

corpus, pursuant to 28 U.S.C. § 2254.                   Having carefully

reviewed the record in this case, we uphold the district

court's denial of habeas relief.

            In order to obtain habeas relief in the instant

case, Garcia must show that the adjudication of his claim

"resulted in a decision that was contrary to, or involved an

unreasonable application of, clearly established Federal

law,   as   determined   by     the    Supreme    Court   of   the    United

States."    28 U.S.C. §2254(d)(1).          We discern no rule in the

Supreme Court's Confrontation Clause jurisprudence which

directly governs the alleged error in this case.                     Cruz v.

New York, 481 U.S. 186 (1987), which prohibits the admission

of a codefendant's confession in cases where the defendant's

own    confession   is   also    admitted,       is   inapplicable     since

Garcia did not confess in the instant case.                Richardson v.

Marsh, 481 U.S. 200, 211 (1987) specifically addresses a

situation in which a nontestifying codefendant's confession

has been redacted to eliminate all reference to a defendant.




                                      -2-
The   statement     admitted       in    this   case     contains      specific

references to Garcia.

            Since there is no clearly established Supreme Court

law   to   which    the    SJC's    decision        in   this   case    can   be

"contrary," we must evaluate Garcia's petition under the

"unreasonable application" clause of section 2254(d)(1).

O'Brien    v.    Dubois,    145    F.3d       16,   26   (1st   Cir.     1998).

Specifically, we must determine whether the SJC decision is

"objectively reasonable."               Williams v. Taylor, 120 S.Ct.

1495, 1520-21 (2000).         For the writ to issue in this case,

the SJC decision must be "so devoid of record support, or so

arbitrary, as to indicate that it is outside the universe of

plausible, credible outcomes."                O'Brien, 145 F.3d at 25.



            The SJC relied on the general presumption endorsed

by the Supreme Court that a Confrontation Clause violation

is less likely to occur when, as in the instant case, the

admitted    statement       does        not   expressly     incriminate        a

defendant but becomes so only when linked with other trial

evidence.       Richardson, 481 U.S. at 208.             Moreover, again in

accord with Supreme Court doctrine, id. at 211, the SJC paid

precise attention to the facts of the case and especially to

the "clear and forceful" instructions given to the jury that


                                        -3-
it   was   not    to   consider   the   statement   against   Garcia,

Commonwealth v. James, 424 Mass. 770, 784, 678 N.E.2d 1170,

1180 (1997).       Nothing in this calculus leads us to believe

that the SJC's conclusion that no constitutional violation

occurred was "outside the universe of plausible, credible

outcomes."       Hence, there was no unreasonable application of

clearly established Supreme Court precedent.

            Affirmed.




                                  -4-